     1:20-cv-02625-DCC       Date Filed 03/26/21   Entry Number 32      Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                                 AIKEN DIVISION

Roberto Enrique Cruz,            )              Case No. 1:20-cv-02625-DCC
                                 )
                  Petitioner,    )
                                 )
v.                               )                         ORDER
                                 )
Warden FCI Bennettsville,        )
                                 )
                  Respondent.    )
________________________________ )

      Petitioner, a federal prisoner proceeding pro se, is seeking habeas corpus relief

pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate Judge

Shiva V. Hodges for pre-trial proceedings and a Report and Recommendation (“Report”).

On November 5, 2020, Respondent filed a motion to dismiss. ECF No. 21. Petitioner

filed a response in opposition. ECF No. 27. On February 1, 2021, the Magistrate Judge

issued a Report recommending that the motion be granted and the petition be denied

without prejudice.   ECF No. 28.      The Magistrate Judge advised Petitioner of the

procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. Petitioner filed objections to the Report. ECF No. 30.

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
                                          1
     1:20-cv-02625-DCC        Date Filed 03/26/21    Entry Number 32      Page 2 of 5




Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       Petitioner indicates that he is challenging his sentence and conviction in light of

the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). ECF

No. 1. The Magistrate Judge recommends dismissal because Petitioner never filed a

motion pursuant to 28 U.S.C. § 2255; accordingly, he cannot satisfy the § 2255 savings

clause. Petitioner objects and argues that he is not required to first file a § 2255. Upon

de novo review of the record and the applicable law, the undersigned finds that this Court

lacks jurisdiction over Petitioner’s claims.

       “[I]t is well established that defendants convicted in federal court are obliged to

seek habeas relief from their convictions and sentences through § 2255.” Rice v. Rivera,

617 F.3d 802, 807 (4th Cir. 2010) (citing In re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997)).

A petitioner cannot challenge his federal conviction and sentence under § 2241, unless

he can satisfy the § 2255 savings clause, which states:
                                           2
     1:20-cv-02625-DCC        Date Filed 03/26/21      Entry Number 32       Page 3 of 5




              An application for a writ of habeas corpus in behalf of a
              prisoner who is authorized to apply for relief by motion
              pursuant to this section, shall not be entertained if it appears
              that the applicant has failed to apply for relief, by motion, to
              the court which sentenced him, or that such court has denied
              him relief, unless it also appears that the remedy by motion is
              inadequate or ineffective to test the legality of his detention.

28 U.S.C. § 2255(e). Accordingly, a petitioner’s § 2241 action is barred unless he can

demonstrate that the relief available to him under § 2255 is inadequate or ineffective.

However, “the remedy afforded by § 2255 is not rendered inadequate or ineffective merely

because an individual has been unable to obtain relief under that provision, or because

an individual is procedurally barred from filing a § 2255 motion.” See In re Vial, 115 F.3d

at 1194 n.5 (citations omitted).

       Because Petitioner indicates that he is contesting both his conviction and his

sentence, out of an abundance of caution, both the Jones test and Wheeler test will be

addressed. Petitioner cannot meet either for the same reason; he has never filed a

§ 2255.

       Petitioner fails to satisfy criteria set forth by the Fourth Circuit to determine whether

a § 2255 motion would be inadequate or ineffective to test the legality of a prisoner’s

detention. In In re Jones, 226 F.3d 328 (4th Cir. 2000), the court held that a petitioner

must show:

              (1) at the time of conviction, settled law of this circuit or the
              Supreme Court established the legality of the conviction; (2)
              subsequent to the prisoner’s direct appeal and first § 2255
              motion, the substantive law changed such that the conduct of
                                               3
      1:20-cv-02625-DCC       Date Filed 03/26/21    Entry Number 32       Page 4 of 5




              which the prisoner was convicted is deemed not to be
              criminal; and (3) the prisoner cannot satisfy the gatekeeping
              provisions of § 2255 because the new rule is not one of
              constitutional law.

Id. at 333–34.

       In the Fourth Circuit, a petitioner may also challenge his sentence if he can meet

the § 2255 savings clause. In U.S. v. Wheeler, 886 F.3d 415 (4th Cir. 2018), the Fourth

Circuit held that,

              § 2255 is inadequate and ineffective to test the legality of a
              sentence when: (1) at the time of sentencing, settled law of
              this circuit or the Supreme Court established the legality of the
              sentence; (2) subsequent to the prisoner’s direct appeal and
              first § 2255 motion, the aforementioned settled substantive
              law changed and was deemed to apply retroactively on
              collateral review; (3) the prisoner is unable to meet the
              gatekeeping provisions of § 2255(h)(2) for second or
              successive motions; and (4) due to this retroactive change,
              the sentence now presents an error sufficiently grave to be
              deemed a fundamental defect.

Id. at 429.

       Here, Petitioner cannot satisfy the second prong of Wheeler or Jones showing that

settled substantive law changed after he filed his direct appeal and after his first 2255

motion because he has never filed a 2255. See ECF No. 1. To the extent Petitioner

argues that his § 2255 remedy is inadequate or ineffective because his time to file a

§ 2255 motion has expired, this argument fails. The Fourth Circuit has consistently held

that “§ 2255 is not inadequate or ineffective merely because an individual is unable to

obtain relief under that provision.” In re Jones, 226 F.3d 328, 333–34 (4th Cir. 2000); In
                                              4
     1:20-cv-02625-DCC        Date Filed 03/26/21     Entry Number 32       Page 5 of 5




re Vial, 115 F.3d at 1194 n.5 (finding that a procedural impediment to § 2255 relief, such

as the statute of limitations or the rule against successive petitions, does not render

§ 2255 review “inadequate” or “ineffective”). Thus, Petitioner cannot meet the Wheeler

test or the Jones test to show that § 2255 is inadequate or ineffective to test the legality

of his sentence. See Gomez-Vazquez v. Dobbs, C/A No. 5:20-cv-00169-HMH-KDW,

2020 WL 958456, at *2 (D.S.C. Feb. 5, 2020), adopted by, 2020 WL 951081 (D.S.C. Feb.

27, 2020). Therefore, this action is subject to dismissal for lack of jurisdiction. See Rice,

617 F.3d at 807 (holding that if a petitioner cannot meet the savings clause requirements

then the § 2241 petition “must be dismissed for lack of jurisdiction”); Wheeler, 886 F.3d

at 423 (holding that “the savings clause is a jurisdictional provision”).

       Accordingly, upon de novo review of the record and the applicable law, the Court

agrees with the recommendation of the Magistrate Judge. The Motion to Dismiss [21] is

GRANTED and the Petition is DENIED without prejudice.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
March 26, 2021
Spartanburg, South Carolina

                                NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.



                                              5
